Citation Nr: 0117202	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, based upon aggravation of a preexisting disability.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran's contentions as to the service connection issue 
regarding the left knee are based on his assertions that his 
preexisting left knee disorder was aggravated during his 
active military service.  (See Travel Board hearing 
transcript, pg. 13.)  Thus, this case will be limited to a 
discussion as to whether a preexisting left knee disorder was 
aggravated during service, without addressing the issue of 
direct service connection.  


REMAND

The veteran contends that he is entitled to service 
connection for a left knee disorder.  Specifically, he 
alleges that, even though he had surgery on the left knee 
prior to service, his inservice activities aggravated his 
preexisting condition.  He points out the service medical 
records (SMRs) reflect that he was treated for left knee 
complaints.  He also contends that he is unemployable due to 
his disabilities, and should be awarded a permanent and total 
rating for pension purposes.  

A review of the SMRs reveals that, upon enlistment 
examination in September 1971, a left knee disability was 
noted, assessed by the examiner as being nondisqualifying.  
The examiner indicated that the left knee showed a 6-inch 
scar, which was the result of a left knee operation when the 
veteran was in the 9th grade.  The knee problem was due to an 
injury suffered while playing football.  At the time of the 
enlistment examination, the left knee was described as 
asymptomatic.  X-rays showed two staples in the tibia.  

The veteran was seen in February 1972 for left knee 
complaints.  His preservice left knee surgery was noted.  At 
this time, the veteran reported a grinding sensation in the 
joint.  There was no effusion or joint line tenderness.  He 
was placed on light duty.  He was seen again in January 1973, 
but this visit was for right knee complaints.  The examiner 
noted, however, that the veteran was status post Hauser 
procedure of the left knee.  In August 1973, the veteran was 
seen for a hematoma of the left calf.  Left knee problems 
were not indicated.  The separation examination, in September 
1973, was negative for chronic left knee disability.  The 
scar on the left knee was noted.  

Postservice records, provided the National Guard, reflect 
that the veteran reinjured his knee in August 1980.  At that 
time, there was mild swelling.  There was a large amount of 
fluid build-up in the knee, and there was some limitation of 
motion.  The veteran fractured his left great toe in 1981, 
and underwent open reduction and internal fixation.  
Additional left knee problems were not indicated.  Subsequent 
left knee X-rays from August 1983 showed that the tibia and 
fibula were satisfactory.  

VA records from 1998 show that the veteran was seen to 
determine the need for a knee brace in July.   He underwent 
left knee surgery in September 1998, but continued to have 
knee pain.  He was told of the opinion for knee fusion, but 
it was noted that he was nine years too young, as it was 
recommended that one had to be 55 years of age to be a 
candidate for this procedure.

When examined by VA in August 1999, the veteran gave a 
history of hurting his left knee prior to service, resulting 
in surgery in 1968 or 1969.  He said that he had pins in the 
tibia and fibula of the left knee.  He said that, in 1972, 
during service, he fell in a ditch and hurt his left knee 
again.  It was swollen and bruised, and he stayed in the 
hospital for three days.  He continued to have pain after he 
returned to duty, and thereafter.  He said that he injured 
the left knee again in 1982 when he was in the National 
Guard.  He reported two additional left knee surgeries since 
that time.  His condition had worsened to the point where he 
could not bear any weight on it.  



Clinical evaluation included range of motion testing.  The 
left knee showed 0 degrees of extension and hyperextension.  
Flexion was to 100 degrees.  There was tenderness, swelling, 
and crepitus in the left knee.  It measured 18 inches in 
circumference around the mid point of the knee, while the 
right knee measured 15 inches.  The final diagnoses included 
degenerative joint disease (DJD) of the left knee and 
arthritis of the wrist.  Functional loss due to pain in the 
knee was mild to moderate in nature, and functional loss due 
to pain in the wrist was described as mild in nature.  

When the veteran filed his claim for VA benefits in September 
1998, he gave a history of left knee problems since 1972.  In 
April 2001, the veteran testified in support of his claims at 
a Travel Board hearing before the undersigned Member of the 
Board, at the RO.  He indicated that, while he had undergone 
left knee surgery prior to service, his left knee did not 
cause him further problems until military service.  He 
specifically noted that he was seen in 1972 and 1973 for left 
knee problems and then again in the early 1980s.  He said 
that, in the 1990s, he underwent additional surgical 
procedures.  He also noted that he was on his feet a great 
deal during service, as he was a cook and food server.  He 
argued that his active duty experiences and injuries 
aggravated his preexisting left knee condition.  He also 
testified that he was unemployable due to his disabilities.  
He said that he had arthritis of the wrist, toe, and back.  
He said that he had been self-employed in the past, making 
custom fish aquariums.  

Under the law, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service, and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

Given the evidence outlined above, the Board finds that that 
the question of whether the veteran's preexisting left knee 
disorder increased in severity during service, beyond normal 
progress, has not been adequately addressed.  At this point, 
there is no medical evidence or record to support the 
veteran's contention that his preexisting left knee condition 
was aggravated by military service.  We believe, however, 
that obtaining a medical opinion as to whether the veteran's 
knee disorder increased in severity during service and, if 
so, whether any current knee disorder is related to service, 
is necessary to make an informed decision.  Accordingly, this 
matter must be remanded for further development in an effort 
to determine the effect of the veteran's active duty service 
on his preexisting left knee disorder.  

As to the veteran's claim for entitlement to non-service-
connected pension benefits, the Board notes that the RO has 
assigned ratings, not only for the left knee disorder, rated 
as 20 percent disabling, but also for wrist arthritis, rated 
as 10 percent disabling.  See September 1999 rating decision.  
However, the Board finds that, although the RO assigned 
disability ratings for the above-cited disabilities, it has 
not yet provided the veteran with the pertinent rating 
guidelines under the Rating Schedule that it used to rate the 
veteran's disabilities.  Neither the September 1999 rating 
decision, the February 2000 statement of the case (SOC), or 
the September 2000 supplemental statement of the case (SSOC) 
in the claims folder has provided those regulatory 
provisions.  Due process considerations require that the 
veteran be provided adequate notice of the pertinent laws and 
regulations affecting his claim.  38 C.F.R. § 19.29 (2000).  

It is also noted that, at his recent personal hearing, the 
veteran testified that, in addition to the left knee and 
wrist disorder, he experienced arthritis of various joints, 
to include the spine and toe.  These claimed disabilities 
have not been evaluated or assigned a disability ratings.  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  Among other things, this new statute 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Furthermore, 
the Court recently pointed out, in Holliday v. Principi, 14 
Vet. App. 280 (2001), that 38 U.S.C.A. § 5103(a), as amended 
by the Veterans Claims Assistance Act, not only requires VA 
to inform a claimant of the reasons for denying a claim, but 
the evidence necessary to substantiate said claim.  
Consequently, the Board finds that the VCAA imposes 
additional requirements which must be considered by the RO.

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(a)).  Regarding the provision 
of medical examinations, the VCAA further states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should give the veteran 
another opportunity to provide the names 
and addresses of all physicians who 
treated his left knee disability both 
before and after his military service.  
The RO should then, after obtaining all 
necessary authorizations from the 
veteran, make an attempt to obtain any 
and all treatment records identified, 
which are not already on file.  Any other 
evidence or employment records the 
veteran may have reflecting knee problems 
may also be submitted in support of his 
claim.

2.  Following completion of the above 
requested development, the RO should 
schedule the veteran for a VA 
compensation and pension examination, 
including evaluation by an orthopedic 
specialist, if feasible.  The examiner 
should determine the nature, extent, and 
etiology of the current left knee 
disorder, as well as all other 
disabilities found to be present, and 
describe their impact upon the veteran's 
industrial adaptability.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses 
should be administered.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
veteran's claims file, including a copy 
of this Remand, should be made available 
to the examiner prior to the examination. 

a.  Following a complete review of 
the veteran's records, the examiner 
should provide an opinion as to 
whether the veteran's preexisting 
left knee disorder increased in 
severity during service and, if so, 
whether such increase was beyond 
natural progression.  If the 
veteran's disorder increased during 
service beyond natural progression, 
the examiner should then provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current left knee disorder is a 
result of service.  The examiner 
should clearly outline the rationale 
for any opinion expressed.

b.  In examining any musculoskeletal 
disorder, the examining physician 
must specifically address matters of 
weakened movement, excess 
fatigability, incoordination, and 
loss of function due to pain on use 
or during flare-ups, as provided by 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See DeLuca v. Brown, 8 Vet. App. 202 
(2000).  In so doing, the RO should 
consider whether the veteran is 
entitled to separate ratings for 
arthritis and instability of the left 
knee, and should also consider the VA 
General Counsel opinions VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 
09-08 (August 14, 1998).  

c.  The veteran is hereby notified of 
the importance of his cooperating 
with any VA medical examinations, and 
of the serious consequences which 
could ensue from his failure to 
report as scheduled.  See 38 C.F.R. 
§ 3.655 (2000). 

3.  After the development requested has 
been completed, the RO should review the 
examination report(s) to ensure that 
there has been complete compliance with 
the directives of this Remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.  

4.  The RO should then address the issues 
on the first page of this decision.  As 
to the pension issue, the RO should 
evaluate and assign a rating for each of 
the veteran's disabilities, and 
readjudicate the claim of entitlement to 
a permanent and total disability rating, 
consistent with the criteria under 
38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
5.16, 4.17, 4.25 (2000); as well as the 
provisions of Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992); and Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992); 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475. 114 Stat. 2086 
(2000).  Any disability which is found to 
be the result of the veteran's own 
misconduct must be specifically noted as 
such in the RO's rating decisions.  Any 
and all necessary development to 
accomplish this order should be 
undertaken.  

5.  Any further action required to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision(s).  After the 
veteran has been afforded the reasonable 
time to submit additional argument, the 
case should be returned to the Board for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




